DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a self-balancing electric vehicle that includes a suspension system coupling the axle of the wheel to the board, such that the board is movable up and down relative to the axle, the suspension system including: a swingarm having a first end pivotably coupled to the frame at a fulcrum and a second end fixed to the axle, wherein the swingarm includes a first moving pivot joint spaced from the fulcrum; a rocker coupled to the board at a fixed pivot joint and including a second moving pivot joint spaced apart from a third moving pivot joint; a push rod connecting the second moving pivot joint of the rocker to the first moving pivot joint of the swingarm; and a shock absorber connected between the fulcrum and the third moving pivot joint of the rocker; wherein the shock absorber is disposed below the first deck portion and is configured to dampen movement of the board relative to the axle, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record is U.S. Patent No. 10,010,784 issued to Doerksen et al. which teaches of a transversely mounted shock absorber (342; Figures 18-29).  However, Doerksen et al. show (see particularly Figure 21) the shock absorber is located entirely above a deck (16’) of the self-balancing vehicle.
U.S. Patent No. 9,962,597 issued to Doerksen et al. teaches in Figure 9 of a shock absorber located entirely below a deck for a self-balancing vehicle, but Doerksent et al. does not teach of the shock absorber being located in a transverse orientation.
U.S. Patent Publication No. 2017/0120139 issued to Ma teach of a suspension for a self-balancing vehicle.
U.S. Patent Publication No. 2004/0065494 issued to Nelson teach of a skateboard with a suspension (86) located below the deck.
U.S. Patent No. 4,505,477 issued to Wilkinson teach of a balancing board with springs (7, 7’).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618